 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Plating Industries, Inc. and InternationalUnion, United Automobile, Aerospace, and Agri-cultural Implement Workers of America, UAW.Case 7-CA-13667June 13, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on January 13, 1977, byInternational Union, United Automobile, Aerospace,and Agricultural Implement Workers of America,UAW, herein called the Union, and duly served onHoward Plating Industries, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint against Respondent onJanuary 26, 1977, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. An orderamending complaint, issued on February 22, 1977,deleted the name of the Union's Local 417 as a partyto this proceeding. Copies of the charge, complaint,and order amending complaint were duly served onthe parties herein.With respect to the unfair labor practices, thecomplaint alleges in substance that: on June 24,1976, a majority of Respondent's employees in theappropriate unit ' who cast their ballots in the Boardelection in Case 7-RC-13626 chose to be representedby the Union for purposes of collective bargainingwith Respondent; on November 17, 1976, theRegional Director for Region 7 issued his Report andRecommendation on Objections in which he recom-mended overruling Respondent's objections in theirentirety and certifying the Union as the exclusivecollective-bargaining representative for the appropri-ate unit; on November 29, 1976, the Union sentRespondent a letter requesting the initiation ofcollective-bargaining negotiations; on December 8,1976, Respondent notified the Union, in writing, thatit would not bargain with it at that time; sinceDecember 8, 1976, Respondent has continued torefrain from bargaining with the Union; and, by theaforesaid conduct, Respondent has violated Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.Respondent filed an answer to the complaint onliThe appropriate unit comprises:All production and maintenance employees, including shipping andreceiving employees, and laboratory employees employed by theRespondent at its facility located at 32565 Dequindre Road, Madison230 NLRB No. 19February 8, 1977, wherein it admits the aforemen-tioned chronology of events but denies that it hasviolated the Act by refusing to bargain with theUnion pending final determination by the Board ofits timely filed exceptions to the Regional Director'sreport in Case 7-RC-13626.On March 7, 1977, the General Counsel fileddirectly with the Board a motion to transfer andcontinue the proceedings before the Board and aMotion for Summary Judgment. On March 16, 1977,the Board issued an Order transferring the proceed-ing to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. The Respondent filed astatement in opposition to the General Counsel'smotion on April 1, 1977.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe issue presented herein is whether Respondent'sadmitted conduct actually violated its obligation tobargain with the Union prior to the issuance offormal Board certification of the results of theelection in Case 7-RC-13626. In the Motion forSummary Judgment, counsel for the General Coun-sel contended that, according to "well-establishedBoard law," Respondent's obligation to bargain wasestablished as of the date of the representationelection won by the Union and "is not deferredpending receipt by Respondent of a certification." Inits defense, Respondent: (1) argued that no Boardcertification had yet issued in Case 7-RC-13626imposing a bargaining obligation upon it; (2)contended that such certification cannot issue inlight of the Union's allegedly objectionable conductin the underlying representation proceeding; and (3)argued that, because its exceptions to the RegionalDirector's report and recommendation on its objec-tions to conduct in the representation election werepending before the Board when the present unfairlabor practice proceeding were initiated, "any actionprocessed to that same Board prior to the Board'sdeciding the Exceptions would constitute prejudicialconduct and reversible error and a denial of theEmployer's constitutional guarantee of due process."We find merit in Respondent's position.Heights, Michigan, excluding all office clerical employees, confidentialemployees, managerial employees, guards and supervisors as defined inthe Act.178 HOWARD PLATING INDUSTRIES, INC.Although an employer's obligation to bargain isestablished as of the date of an election in which amajority of unit employees vote for union representa-tion, the Board has never held that a simple refusal toinitiate collective-bargaining negotiations pendingfinal Board resolution of timely filed objections tothe election is a per se violation of Section 8(a)(5) and(1). There must be additional evidence, drawn fromthe employer's whole course of conduct, whichproves that the refusal was made as part of a bad-faith effort by the employer to avoid its bargainingobligation.In support of its contention that Respondentviolated Section 8(aX5) and (1) by refusing theUnion's request to commence collective-bargainingnegotiations, the General Counsel relied on languagein Westinghouse Learning Corporation, 211 NLRB 19,34 (1974), and Laney & Duke Storage Warehouse Co.,Inc., 151 NLRB 248, 266 (1965). As Respondentcorrectly argues in opposition to the Motion forSummary Judgment, neither of these cases is applica-ble to the circumstances in the instant proceeding. InLaney & Duke Storage, both the union's request tomeet for collective-bargaining negotiations and therespondent's illegal refusal of this request occurredafter issuance of a Board certification. The finding ofa precertification 8(a)(5) violation on which theGeneral Counsel apparently relies herein relates to apostelection unilateral change in employee workingconditions, not to the subsequent refusal to begincontract negotiations. In Westinghouse Learning,respondent refused the union's request to discuss aprospective date for an initial collective-bargainingsession on the technical grounds that it had not yetreceived certification of the results of the electionheld only 2 days earlier. No objections to thiselection, won by the union, were pending at the timeof the respondent's refusal. The Board thereforeaffirmed the Administrative Law Judge's findingthat, in light of subsequent postcertification eventswherein the respondent persisted in refusing to meetwith the union and engaged in other unfair laborpractices, "this initial action by the Respondent2 The issuance of an unpublished Decision and Certification in Case 7-RC-13626 on May 17, 1977, does not affect our disposition of the complaintherein. As emphasized in the above text, the complaint allegations focusdemonstrated an unwillingness to accept its obliga-tion to meet in good faith" with the unit employees'representative.None of the circumstances controlling the findingof precertification 8(a)(5) violations in Laney & DukeStorage or Westinghouse Learning is evident in thepresent proceeding. Respondent herein has timelyexercised its legal right to request Board consider-ation of the Regional Director's report in theunderlying representation election. While awaitingissuance of a Board decision which might haverelieved it of any bargaining obligation, Respondentdid not violate the Act, absent additional conductreflective of bad-faith intentions, by refraining fromthe negotiation of a potentially moot collective-bargaining agreement.2Accordingly, we deny the Motion for SummaryJudgment and find that Respondent did not violateSection 8(a)(5) and (1) of the Act by refusing theUnion's precertification request to bargain. We shalltherefore dismiss the complaint.CONCLUSIONS OF LAW1. The Respondent, Howard Plating Industries,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace, and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has not violated Section 8(a)(5)and (1) by refusing to bargain collectively with theUnion pending final determination by the Board oftimely filed exceptions to the Regional Director'sreport in Case 7-RC-13626.ORDERIt is hereby ordered that the complaint against theRespondent, Howard Plating Industries, Inc., Madi-son Heights, Michigan, be, and it hereby is, dis-missed in its entirety.exclusively on Respondent's conduct prior to the issuance of any Boardcertification in the related representation proceeding.179